DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This communication is in response to the Applicant’s application filed on December 17, 2014. In view of Applicant’s claims, the election to one of the following inventions is deemed necessary. The restrictions cited are as stated below:

Election/Restriction



Restriction to one of the following inventions is required under 35 U.S.C. § 121:

Group I: Claims 1-20 are drawn to a system and a method for using a machine readable code for paying gratuity classified in G06Q 20/3276 (using a pictured code, e.g. barcode or QR-code, being read by the M-device).

Group II: Claim 21 drawn to a method for displaying screens in a gratuity collection system classified in G09G 2340/00 (aspects of display data processing).

Group III: Claims 22-24 are drawn to a method for tipping a service provider using a tipping application classified in G06Q 20/326 (payment applications installed on the mobile devices). 
	



The inventions of Group I, Group II, and Group III, are independent from each other because of the following reasons:

Two inventions are independent from each other if they are not disclosed as capable of use together, and they have different designs, modes of operation, and effects. (MPEP § 806.06). 

In the instant case, the different inventions of Group I, Group II, and Group III, are independent of each other because they have no common claim elements and they are drawn to a completely different ideas (see above).   
	
The independent claims of Group I, Group II, and Group III, recite limitations that are not found in the independent claims of the other group. It is, thus, evident that Applicant believes an independent invention lies within each set of independent claims. Also, the dependent claims append multiple distinct inventive concepts for which Applicant’s submission is evidence that Applicant believes each supports an independent reason for invention. 





Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.

Applicant is advised that the response to this requirement to be complete must include: (i) an election of one of the invention be examined even though the requirement may be traversed (37 C.F.R. § 1.143); and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. § 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).

Conclusion

A shortened statutory period for response to this action is set to expire 2 months from the mail date of this letter. Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 U.S.C § 133, M.P.E.P § 710.02, § 710.02(b)).








Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691